Citation Nr: 0011157	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus, bilateral 
foot fungus, and bilateral cataracts.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present diagnosis of tinnitus.

2.  The veteran has not provided competent medical evidence 
demonstrating his bilateral foot fungus or bilateral 
cataracts are related to active service.

3.  In March 1993 the RO denied entitlement to service 
connection for hearing loss; the veteran did not appeal.

4.  The evidence submitted since the March 1993 rating 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for tinnitus, 
bilateral foot fungus, and bilateral cataracts.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The March 1993 rating decision, which denied entitlement 
to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).

3.  Evidence submitted since the March 1993 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for bilateral hearing 
loss is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309 
(1999).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(1999).  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3).  "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation and includes all cancers.  See 38 C.F.R. 
§ 3.311(b)(2). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, the medical evidence of record is negative for 
diagnosis or treatment for tinnitus.  There is also no 
medical opinion relating bilateral foot fungus or bilateral 
cataracts to active service.  

An October 1998 VA psychiatric examiner noted that the 
veteran removed his shoe to show evidence of swamp rot to his 
foot, but provided no medical opinion as to the current 
nature or etiology of that disorder.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, the record includes correspondence dated in 
April 1998 which requested entitlement to service connection 
for bilateral cataracts as a result of exposure to radiation 
during the occupation of Japan.  The Board notes, however, 
that cataract is not an enumerated disease specific to 
radiation-exposed veterans and that no competent medical 
opinion has been provided linking the veteran's cataracts to 
radiation exposure.  The Board also notes that the record 
does not reflect that the veteran's unit participated in the 
occupation of Hiroshima, Japan, or Nagasaki, Japan.

Although service records show the veteran experienced combat 
in the Pacific theater of operations during World War II and 
no official record is required in cases where the injury is 
claimed to have been incurred during combat, a well-grounded 
claim still requires competent medical evidence linking a 
present disorder to the combat-related injury.  See Collette, 
82 F.3d at 392.  Again, no such evidence has been presented.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates tinnitus, bilateral foot fungus, or bilateral 
cataracts related to active service.  The only evidence of 
present disabilities related to combat or active service is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of well-grounded claims for service 
connection for tinnitus, bilateral foot fungus, and bilateral 
cataracts.  See 38 U.S.C.A. § 5107(a).



Duty to Assist

The Board notes that the veteran's service medical records 
are not of record and that correspondence suggests that they 
may have been lost due to fire.  In such cases, the Court has 
held there is a heightened duty to assist in developing 
evidence that might support the claim, which includes the 
duty to search for alternative medical records.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Although the RO made several unsuccessful attempts to locate 
alternative evidence in support of the claim, the record does 
not reflect any additional evidence exists that would well 
ground these service connection claims.  Therefore, the Board 
finds further development is not required.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

The Court has also recently held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

New and Material Evidence Claim

In March 1993 the RO denied entitlement to service connection 
for hearing loss.  The veteran was notified by correspondence 
dated March 23, 1993, but did not appeal.  Therefore, the 
March 1993 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
recently held that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Court has also held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The 
standards regarding the issue of finality have been reviewed 
and upheld.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In this case, the evidence of record at the time of the March 
1993 rating decision included statements in support of the 
claim and VA medical records.  An April 1948 report noted 
slight subjective deafness but an otherwise negative 
examination of the ears.  A June 1948 examination revealed a 
normal evaluation of the ears.  

An August 1992 VA audiology examination revealed moderate 
bilateral sensorineural hearing loss.  It was noted the 
veteran reported a history of exposure to explosion in 
Okinawa during World War II.  

Evidence submitted since the denial of the veteran's claim in 
March 1993 includes statements in support of the claim and VA 
medical records.  The medical records provided show diagnoses 
and treatment related to decreased hearing acuity without 
opinion as to etiology.

Although the recently submitted evidence includes VA medical 
records indicating deafness and hearing loss, the Board notes 
that evidence of decreased hearing acuity was of record at 
the time of the prior rating decision.  There is no new 
medical evidence demonstrating the veteran's hearing loss is 
related to active service.  Therefore, as the information 
provided in support of the application to reopen the claim 
for service connection is cumulative of evidence previously 
considered, the Board finds "new and material" evidence has 
not been submitted.  The information provided does not bear 
substantially on the specific matter under consideration and 
need not be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and that he has not 
identified the existence of available evidence sufficient to 
warrant additional development.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); McKnight, 131 F.3d 1483; Epps, 9 
Vet. App. at 344.  



ORDER

Entitlement to service connection for tinnitus, bilateral 
foot fungus, and bilateral cataracts is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss, the appeal is denied. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

